Title: To James Madison from William Eaton, 26 January 1803
From: Eaton, William
To: Madison, James


					
						Sir,
						Tunis 26. Jan. 1803
					
					The enclosed copy of a letter to Commodore Morris conveys an unequivocal expression of the kind of respect this Bey entertains for the flag of the United States, as well as of his intentions.
					The project of a peace between this regency & Portugal, I am informed, is considerably advanced.  The negociation is said to be carried on through the intervention of the french government.  It is certain that the Bey’s prime minister has addressed a letter to the minister of Portugal recommending his friend Joseph Etne. Famin to the Consulate.  This is the fifth court the Sapatapa has addressed to that purpose.
					The swedish agent has received instructions from his government to compromise the differences with this Bey in the best manner possible.  I have the honor &c
					 

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
